          Case 2:20-mj-06108-DUTY Document 7 Filed 12/17/20 Page 1 of 2 Page ID #:31

                                                                                                    FILED
                                                                                                     DIS7RtC7


                                                                                              ~C ~ 7


                                                                                                       '
                                                                                                       ~~

                                                                I
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 United States of America,                                      I   ~^ ~`2~
                                                  Plaintiffs)
                         v.
      `         ~ ~/y, ~+~~~~                                          STATEMENT OF DEFENDANT'S
                1             ;~~                                       CONSTITUTIONAL RIGHTS
                                                Defenaant(s>


      You are here for arraignment and plea upon an indictment or information filed
                                                                                    against you, a copy of which
      will be given to you.

      You aze entitled to a speedy and public trial byjury. If you wish to waive ajury
                                                                                         trial, you must be tried by the
     Court sitting without a jury.

     You are entitled to be represented by an attorney at all stages ofthe proceedings against
                                                                                                 you. If you do not
     have the funds or the means to hire a lawyer,tell the Magistrate Judge and he/she
                                                                                       will appoint an attorney from
     the Indigent Defense Panel or the office of the Federal Public Defender to
                                                                                 represent you without cost to you.
     You are entitled to see and heaz the evidence and cross-ermine the witnesses against
                                                                                          you. You aze entitled to
     the processes ofthe Court to subpoena witnesses on your behalf without cost
                                                                                  to you if you are indigent. It is
     not necessary to prove your innocence. It is the burden of the government to prove,
                                                                                          by competent evidence,
     your guilt beyond a reasonable doubt.

    Ifyou desire to plead guilty, you will be further questioned by a Court to ascerta whethe
                                                                                      in         r or not your plea is
    voluntary. In the event your plea is accepted,the Court will sentence you after
                                                                                    referral to the Probation Officer
    for a presentence report. This procedure usually takes about ten(10)weeks. Before
                                                                                          accepting a plea of guilty,
    the Judge expects that you have discussed your case fully with your lawyer and
                                                                                      have been fully advised ofall
    the defenses you may have. You will be expected to know the maximum
                                                                                   and minimum sentence you can
    receive on your plea of guilty.

    Do not plead guilty unless you are,in fact,guilty ofthe charges made against you
                                                                                     in the indictment or information.
    Do not plead guilty ifthere have been any threats made against you or any membe
                                                                                         r ofyour family by anyone.
    Do not plead guilty if there have been any promises of leniency or a particu
                                                                                       lar sentence made to you by
    anyone,including your own lawyer. No one has the authority to make any promis
                                                                                      es to you concerning sentence.
    Your case will be referred to one ofthe Judges ofthis Court for all other proceedings.
                                                                                            The name of the Judge
    will be drawn after your arraignment and all further proceedings will be before
                                                                                     that Judge.


                                                                                                (continued on Page 2J

                               STATEMENT OF DEFENDANT6 CONSTITUTIONAL RIGATS

CR-44 (09/97)
                                                                                                                    PAGE 1
           Case 2:20-mj-06108-DUTY Document 7 Filed 12/17/20 Page 2 of 2 Page ID #:32


   ACKNOWLEDGMENT OF DEFENDANT:

       I have read the above Statement ofRights and understand them. I do not requir
                                                                                     e a translation ofthis statement
       nor do I require an interpreter for court proceedings.

                                                                                                              r
       Dated: ~Z~ ~~]-- ~6?o
                                                                               Signatu   o,~Def   a
                                                           ~OTJ                          ~~

      I have personally heard a translation in the
                                                                                            language read to me and
      understand the above Statement ofRights.

      Dated:
                                                                               Signah~re ofDefendant



 STATEMENT OF THE INTERPRETER:

      I have translated the Statement ofRights to the Defendant in the
                                                                                                          language.


      Dated:
                                                                              Signature ojlnterpre~er



                                                                             Print Name oflnterpreter




STATEMENT OF COUNSEL:

     I am satisfied that the defendant has read this Statement of Rights
                                                                         or has heard the interpretation thereofand
     that he/she understands them.


     Dated:     12 ~1'1~ ~~
                                                                               Signah~re ofAttorney




                               STATEMENT OF DEFENDANT'S CONSTITUTTONAL
                                                                                RIGHTS
CR-44 (09/97)
                                                                                                                  PAGE 2
